Citation Nr: 1547434	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  11-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a heart disorder, to include valvular heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1980 to May 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, this claim must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision. 

In the April 2009 rating decision on appeal, the RO awarded service connection for hypertension, effective from June 1, 2001.  Currently, there are no treatment records dated earlier than June 2007 associated with the claims folder; however, it appears that the Veteran was treated for hypertension prior to this date.  For example, the initial June 20, 2007 VA  treatment note indicates that the Veteran was being seen for a routine "follow up" and that he was getting medication for his hypertension at Keesler.  On remand, his complete treatment records for hypertension dated from June 2001 to June 2007, as well as any recent treatment records, must be obtained.  As the case must be remanded for this reason, the Veteran should also be scheduled for a VA examination to assess the current severity of his hypertension.

With respect to a heart disorder, the Veteran was afforded a VA examination in March 2009.  An electrocardiogram (EKG) showed a T-Wave abnormality, consider inferior ischemia.  An echocardiogram showed mild mitral regurgitation.  Frequent premature ventricular contractions (PVCs) and ST changes were noted during the cardiac stress test.  The conclusion included "positive for ischemia by EKG criteria."  The clinical history noted "ECG done for HTN reveals T wave changes consistent with anterior ischemia."  Tomographic myocardial perfusion imaging showed mild left ventricular dilatation.  The impression was no evidence of exercise-induced myocardial ischemia.  The examiner concluded that the Veteran did not have a current heart condition, but noted that the echocardiogram did show mild mitral regurgitation.  

The Veteran was provided another VA examination in June 2012.  The examiner noted that a May 17, 2012 echocardiogram was abnormal and showed mild global hypokinesia.  The examiner concluded that there were no objective findings of a chronic or ongoing cardiac valve condition at present.  There was a notation of a Doppler study that showed "mild athlete's heart," but the examiner stated that there were no findings of athlete's heart on the May 2012 echocardiogram.  

Given that the May 2012 VA examiner did not address the abnormal findings recorded in March 2009 (i.e., mild left ventricular dilatation and mild mitral regurgitation), the Board finds that the Veteran should be scheduled for an additional VA examination to resolve the matter of whether any current heart disorder is present.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain the Veteran's complete VA treatment records, dated from June 2001 to June 2007, and dated from April 2012 forward.

2.  Make arrangement to obtain the Veteran's complete treatment records from Keesler Air Force Base, dated from June 2001 forward.

3.  Thereafter, schedule the Veteran for a VA examination by a cardiologist to determine the current severity of his hypertension and to provide a medical opinion with respect to his claimed heart disorder.  

The entire claims file must be made available to the examiner for review.  All indicated tests and studies must be performed and all pertinent clinical findings recorded.

Hypertension

With respect to the severity of the Veteran's hypertension, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

Heart Disorder

(a)  The examiner must determine whether the Veteran has had a heart disorder at any time since January 2008.  In so doing, the examiner must acknowledge and explain the clinical significance of the following:  

* the March 2009 electrocardiogram showing a T-Wave abnormality, consider inferior ischemia; 

* the February 26, 2009 echocardiogram showing mild mitral regurgitation; 

* the March 2009 cardiac stress test showing frequent premature ventricular contractions and ST changes; 

* the notations on the VA March 2009 VA examination of "positive for ischemia by EKG criteria" and "ECG done for HTN reveals T wave changes consistent with anterior ischemia;" 

* the March 2009 tomographic myocardial perfusion imaging showing mild left ventricular dilatation; 

* the May 17, 2012 echocardiogram that was abnormal and showed mild global hypokinesia; and 

* the Doppler study that showed "mild athlete's heart."    

(b)  For any heart disorder found to be present, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that it had is clinical onset during active service or is related to any incident of service, to include the cardiac valvular surgery in May 2000.  

(c)  For any heart disorder found to be present, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that it was either (i) caused by, or (ii) aggravated, or permanently worsened by, the Veteran's hypertension.

The examiner must provide a complete explanation for all of his/her opinions.

4.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





